06/15/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0154


                                      DA 21-0154
                                   _________________

DENIS AGUADO,

             Petitioner and Appellant,

      v.                                                            ORDER

STATE OF MONTANA,

             Respondent and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Denis Aguado, to all counsel of
record, and to the Honorable Randal I. Spaulding, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 15 2022